Title: From Alexander Hamilton to James Read, 19 March 1800
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            New York March 19. 1800
          
          I shall defer settling the relative Rank of the Captains only, untill all the officers of your Regiment can be included in the arrangement, I wish you to state to me for effecting which,  I request ———— your opinion as to the merit of the different officers and  that you would at the same time state the particular reasons for the alterations in the rank of the Captains, as contained in your letter of Feby. 16th.
          with true consideration &—
          Colonel Read.
        